Citation Nr: 1044255	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  09-12 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the claim for service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The Veteran had active service from February 1955 to July 1982.  
He died in August 1998.  The appellant claims as his widow.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of November 2008 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  Service connection for cause of death was denied in a 
February 1999 rating decision.  The appellant was informed of 
that decision and she did not appeal.  

2.  In a rating decision of March 2003, the RO reopened the claim 
for service connection for the cause of the Veteran's death and 
denied the claim.  The appellant was informed of the decision and 
she did not appeal.

2.  The evidence received since the March 2003 decision is 
cumulative or redundant of evidence previously of record and does 
not relate to an unestablished fact necessary to substantiate the 
claim of service connection for cause of death.


CONCLUSION OF LAW

1.   The March 2003 decision denying service connection for the 
cause of the Veteran's death is final.  38 U.S.C.A. § 7104 (West 
2002).

2.  New and material evidence has not been received to reopen the 
claim to establish service connection for the cause of the 
Veteran's death.  38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. § 
3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In the context of a claim for DIC benefits, § 5103(a) notice must 
include (1) a statement of the conditions, if any, for which a 
Veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  A Kent compliant VCAA notice was provided to the 
appellant in a letter of June 2008 prior to the adjudication of 
the claim.  

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the appellant in the development of 
the claim.  The Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
private treatment and examination, and the Veteran's death 
certificate.  Moreover, the appellant's statements in support of 
the claim are of record.  The Board has carefully considered such 
statements and concludes that no available outstanding evidence 
has been identified.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. 
App. 227, 231- 32 (2000); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Legal Criteria and Analysis

Where new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the claim 
shall be reopened and reviewed.  See, 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When an appellant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented or 
secured since the last final disallowance of the claim is "new 
and material."

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See, Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Additionally, when determining whether the appellant has 
submitted new and material evidence to reopen a claim, 
consideration must be given to all the evidence since the last 
final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  In Evans, the United States Court of Appeals for Veteran 
Claims (Court) indicated that the newly presented evidence need 
not be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

In this case, the RO considered and denied service connection for 
the Veteran's cause of death in February 1999.  The appellant was 
informed of the decision and her right to appeal.  She did not 
appeal and that decision became final.  38 U.S.C.A. § 7104.

The appellant filed a claim to reopen in December 2002.  In a 
rating decision of March 2003, the RO reopened the appellant's 
claim and readjudicated the claim on the merits.  Service 
connection for the cause of the Veteran's death was denied.  The 
basis of the denial was that diabetes mellitus was not found to 
be a contributory cause of death so as to find the Veteran's 
death to be service connected, and the Veteran's death was not 
otherwise incurred in or caused by service.  It was noted that 
due to the overwhelming nature of his primary cause of death the 
AOJ could not concede that his diabetes was severe enough to have 
materially influenced in accelerating death.  

The pertinent evidence associated with the claims file at the 
time of the last final decision included the Veteran's service 
treatment records; a separation physical of January 1982 showing 
the urinalysis was negative for sugar; the Veteran's DD-214 
showing he had service in the republic of Vietnam; private 
treatment records from the Crawford Long Hospital from March 1997 
to August 1998 showing a diagnosis of gastric carcinoma and 
diabetes; VA treatment records dated from January 1983 to January 
1985; a May 1984 VA examination report showing diagnoses of 
degenerative joint disease of the cervical and lumbosacral spines 
and the proximal left femur; a July 1985 VA examination showing 
diagnosis of hypertension, osteoarthritis of the left hip, 
spondylosis of the lumbosacral vertebrae and the cervical 
vertebrae, and degenerative disc disease of the lumbosacral and 
cervical vertebrae; a November 1987 VA examination showing 
diagnoses of degenerative joint disease of the right hip, 
cervical spine and lumbar spine, systemic arterial hypertension, 
and severe degenerative joint disease of the left hip; an Agent 
Orange Registry form; a June 1998 letter from Dr. D.J.C. wherein 
he states that the Veteran had gastric carcinoma and that he 
could not entirely exclude the hypothesis that this may have been 
caused by Agent Orange; a death certificate of August 1998 
showing the Veteran died of terminal cachexia due to 
adenocarcinoma of the stomach with metastasis; a December 2002 
copy of the August 1998 death certificate showing the Veteran's 
immediate cause of death to be terminal cachexia due to 
adenocarcinoma of the stomach with metastasis "diabetic;" VA 
diabetic clinic records dated from January 1995 to February 1998 
showing a diagnosis of diabetes and stating it was well 
controlled through diet only.  The evidence further showed that 
at the time of his death the Veteran was service connected for 
arthritis of the left hip, lumbosacral spine and cervical spine 
rated as 10 percent disabling, osteoarthritis of the left hip 
with aseptic necrosis rated as 30 percent disabling, degenerative 
intervertebral disc disease of the cervical vertebrae with 
spondylosis rated as 20 percent disabling, hypertension rated as 
10 percent disabling, degenerative intervertebral disc disease of 
the lumbosacral vertebrae with spondylosis rated as 10 percent 
disabling, osteoarthritis of the right hip rated as 10 percent 
disabling, right fifth rib density rated as noncompensable, 
hiatal hernia rated as noncompensable, and tinea manis and tinea 
pedis rated as noncompensable.  

In essence, at the time of the last denial, there was no 
competent evidence of the fatal disease process during service, 
within one year of separation or evidence linking the fatal 
process to service.  The record did contain the appellant's claim 
and an assertion that there was a link to service.  The record 
also contained an amended death certificate showing diabetic as 
one of the contributory causes of death and a June 1998 letter 
from Dr. D.J.C. stating he could not rule out the hypothesis that 
the gastric adenocarcinoma was caused by Agent Orange.  The RO 
denied the appellant's claim in a decision of March 2003 on the 
basis that diabetes was not a contributory cause of death.  The 
appellant did not appeal that decision and it is final.  

Evidence added to the record since that time includes additional 
copies of the amended death certificate; additional copies of the 
treatment records from the Crawford Long Hospital; an application 
for Social Security disability by the Veteran; a February 2009 
letter from the Administrator of the Our Lady of Perpetual Help 
Nursing Home, Sister M.E., wherein she stated that the Veteran's 
death certificate was never amended and that she had checked with 
the bureau of Vital Statistics in Atlanta, Georgia; and, 
additional statements from the appellant.   

Evidence that is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had not 
been previously before agency decision makers.  38 C.F.R. § 
3.156(a), Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  In 
this case, additional statements from the appellant merely 
restating her previously made assertions are not new.  The record 
previously included the appellant's claim and similar assertions.  
Her recent assertions are cumulative.  Furthermore, a copy of the 
amended death certificate was of record at the time of the prior 
denial.  Private treatment records from 1997 to 1998 are 
cumulative as they were also of record at the time of the prior 
denial.  The letter from the director of the nursing home, is not 
material to the case as it does not provide a nexus between the 
Veteran's cause of death and service.  For these reasons, the 
Board finds that new and material evidence, as set forth under 38 
C.F.R. § 3.156(a), has not been submitted.

As no new and material evidence has been received since the last 
final denial in March 2003, the appellant's application to reopen 
her claim for service connection for the cause of the Veteran's 
death must be denied.  The preponderance of the evidence being 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).



ORDER

The application to reopen the claim for service connection for 
the cause of the Veteran's death is denied.  



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


